Citation Nr: 1714561	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  07-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for major depression and posttraumatic stress disorder (PTSD) from November 5, 2005, to October 12, 2016.

2. Entitlement to an initial disability rating in excess of 70 percent for major depression and PTSD from October 12, 2016. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and M.R.


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005 in the United States Navy.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO granted service connection for major depression, recurrent, moderate [also diagnosed as PTSD] and assigned an initial rating of 30 percent.  (Jurisdiction over the claims file subsequently was transferred to the RO in St. Petersburg, Florida.)  The Veteran appealed, and a Travel Board hearing was held in December 2007.  The Veteran and M.R. testified at the hearing, and a transcript of that proceeding is of record.

In May 2008, the Board issued a decision denying an initial disability rating higher than 30 percent for major depression and PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Veteran's representative and the VA General Counsel filed a joint motion for remand (JMR) as the parties had agreed that further development was necessary to ensure that all pertinent VA medical records were obtained and associated with the claims file.  The Court granted the JMR in June 2009, vacated the Board's denial of an initial rating higher than 30 percent, and remanded the case to the Board for further action.  In turn, the Board subsequently remanded the case in January 2010.

In December 2012, the Board again denied a higher rating.  Again the Veteran appealed to the Court, and in October 2013, the Court granted a JMR, which noted that the Board made inconsistent findings when it found that "the type and degree of symptomatology contemplated by a 50 percent disability rating is not shown," but later found in its findings of fact that the Veteran's major depression and PTSD were "manifested by occupational and social impairment that most nearly approximates reduced reliability and productivity" - the standard for an award of a 50 percent disability rating.

In January 2015, the Board again denied the Veteran's claim for a higher rating than 30 percent.  The Veteran appealed the decision, and in November 2015, the Court again granted a JMR, which again found that the Board failed to address whether the Veteran demonstrated symptoms of similar severity, frequency, and duration to the symptoms associated with a 50 percent rating as instructed in the previous JMR.  In this regard, it was noted that in its most recent January 2015 decision, the Board offered an analysis nearly identical to its previous December 2012 analysis and did not substantially comply with the October 2013 remand order. Further, the JMR noted that nowhere in its decision did the Board discuss whether the Veteran had demonstrated other symptoms of similar severity, frequency, and duration to the symptoms associated with a 50 percent rating. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).   

In February 2016, the Board again remanded the case, instructing the RO to obtain any outstanding pertinent treatment records since the Veteran's 2005 claim, and if such records were not available, to reflect such in the record.  In addition, the Board instructed the RO to afford the Veteran a VA examination and then readjudicate the claim. After review of the additional evidence and VA examination obtained pursuant to that remand, the RO issued an October 2016 SSOC, finding that the Veteran's major depression and PTSD warranted an increased rating of 70 percent from October 12, 2016 (the date of the latest VA examination).  Since this grant did not constitute a full grant of the benefits sought on appeal, these claims remain for appellate review.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In November 2016, the Veteran, through her representative, stated she did not have any additional evidence regarding the appeal; waived her right to have the case sent back to the RO; and asked that the Board consider the new evidence and proceed with adjudication of the appeal.

Development of the case has been substantially completed, and the case has been returned to the Board for further adjudication.  See Stegall v West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  From November 5, 2005, to October 12, 2016, the Veteran's major depression and PTSD was manifested by symptoms including depressed mood, feelings of detachment, dysphoria, and lack of motivation or interest in activities; hypervigilance and an exaggerated startle response; anxiety; anger and irritability; chronic sleep disturbances, including nightmares; impaired concentration and focus; and social isolation and avoidance behaviors. Collectively, these symptoms are of the type and extent, frequency, and/or severity (as appropriate) that are indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood. 

2.  Since October 12, 2016, the Veteran's major depression and PTSD has been manifested by symptoms including depressed mood, feelings of detachment, dysphoria, and lack of motivation or interest in activities; hypervigilance and an exaggerated startle response; anxiety and panic attacks; anger and irritability; chronic sleep disturbances, including nightmares; impaired concentration and focus; and social isolation and avoidance behaviors. Collectively, these symptoms are of the type and extent, frequency, and/or severity (as appropriate) that are indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent for major depression and PTSD from November 5, 2005, to October 12, 2016, have been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Codes 9411 and 9434 (2016).

2.  The criteria for a disability rating in excess of 70 percent for major depression and PTSD from October 12, 2016, have not been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Codes 9411 and 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim, and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection, and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence throughout the appeals process, but specifically in March 2006, April 2006, and December 2006, that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide. In addition, the letters informed the Veteran of how effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims, with an adjudication of the claims by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While obtaining the Veteran's VA records has been the subject of previous remands, the Veteran's claim file now contains records of her treatment at various VA facilities throughout the course of her appeal. Also of record are an October 2005 VA examination and an October 2016 VA examination.  Based on the submission of these medical records, coupled with the signed November 2016 waiver wherein the Veteran states she does not have any additional evidence regarding the appeal, the Board finds that there has been substantial compliance with its February 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand.)  

Based on the foregoing, the Board finds that the RO substantially complied with the mandates of its remand.  See Stegall, supra (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders). Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2016).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claims such that the essential fairness of the adjudication is not affected.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Legal Criteria & Analysis 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected psychiatric disability currently has a staged rating.  It is rated as 30 percent disabling under 38 C.F.R. §4.130, Diagnostic Code 9434, from November 5, 2005 to October 12, 2016, and 70 percent disabling thereafter.  

Psychiatric disabilities other than eating disorders are rated pursuant to the criteria of a General Rating Formula. See 38 C.F.R. § 4.130 (2016). The General Rating Formula provides that a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, e,g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id. 

The Board notes that Global Assessment of Functioning (GAF) scores are not included in the most recent American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  However, because many of the Veteran's medical records assign a GAF score, reference will be made to the DSM-IV, which contains a GAF scale.  Scores range between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran's claim for entitlement to service connection for major depression and PTSD was granted with an initial rating of 30 percent effective November 5, 2005.  Following a February 2016 remand, the Veteran was afforded a VA examination in October 2016.  An October 2016 rating decision by the RO continued the 30 percent rating from November 5, 2005, to October 12, 2016, but granted a 70 percent rating, effective October 12, 2016.  Therefore, the Board will review each period of appeal, addressing both the Veteran's symptomology and GAF scores during these times.

Prior to October 12, 2016

Turning to the evidence of record, the Veteran was given a VA examination immediately prior to her separation from service in 2005.  In that October 2005 VA examination, the examiner reported the Veteran was casually dressed with good hygiene; she was fully alert and oriented; she communicated directly and openly; she denied delusions and hallucinations; there was no evidence of thought disorder; and, she denied suicidal and homicidal thoughts, but did report a prior suicide attempt.  However, the examiner did note that the Veteran had difficulty concentrating and maintaining focus, and short-term memory problems.  The examiner reports that the Veteran's symptoms included depression, anger, nightmares, difficulty with interpersonal relationships at work, feeling overwhelmed by stress at work that caused her to seek treatment about once a week, irritability, difficulty falling asleep, hypervigilance, and a tendency to isolate from others.  The examiner diagnosed the Veteran with PTSD and major depression and assigned a GAF score of 55.  It was noted that the Veteran was on medication for her mental disability and that she was expected to continue to require follow-up treatment in the indefinite future. 

Treatment records dated February 2006 through June 2006 reflect the Veteran's individual psychotherapy visits.  As reflected in these records, the Veteran presented with depressed mood and labile affect and continued to struggle with PTSD. Her reported symptoms were depression, disrupted sleep, crying often, difficulty distracting herself from guilt, feelings of helplessness and hopelessness, difficulty being excited about her recent engagement, and feeling anxious, sad, withdrawn, tense, and hypervigilant. She also reported flashbacks and stress at work.  The Veteran was prescribed medication for her mental disability, and continued sessions were recommended.  Of note is a June 2006 entry in which the Veteran presented with moderately depressed mood and congruent affect, and reported being assaulted in the left eye by a resident at work, which precipitated an emergency visit.  The Veteran expressed an intent to quit and search for a job less physically and psychologically threatening.  In addition to job stress, the Veteran reported stress associated with fighting to regain custody of her son, whom she surrendered temporarily, while in the service.   

Treatment records dated November 2007 to September 2008 reflect that the Veteran was treated for major depressive disorder and PTSD.  Symptomatology included periods of confusion, crying, intense sadness, frustration surrounding issues with custody of her son, and weight gain, possibly from medication.  One of these records assigns the Veteran a GAF of 50; another listed her GAF at 47.  

Treatment records dated April 2009 through October 2009 reflect the Veteran was being treated once per month by a psychiatrist for major depression and PTSD.  Symptoms include sadness, especially as it relates to losing custody of her son and her son spending the summer with his father, depression, tearfulness, dizziness, pressure associated with trying to manage a home by herself, feeling overwhelmed, the ending of a relationship, increasing stress at work, financial pressures, distrust of people which keeps her isolated, reluctance to engage, tiredness, confusion, and feeling "down."  A GAF score of 50 was assigned.  Continued medication and follow up treatment were the recommended course of action.  

Other treatment records dated September 2009 through February 2010 reflect the Veteran continued to have a diagnosis of major depression and PTSD.  It is noted in these records that the Veteran lost custody of her son, was experiencing financial stress because she had to pay child support, was mourning the loss of an aunt, made a trip home but was disappointed by the family reunion, and had put her home up for sale.  The Veteran's reported symptoms were: depression, sadness, hurt, feeling isolated and anxious, crying through the night, and insomnia. Her GAF score ranged between 57 and 48.  As a result, the Veteran's medication was increased. 

Treatment records dated in 2011 reflect the Veteran continued to have a diagnosis of major depression and PTSD, and her reported symptoms were depression, anxiety, trouble interacting with co-workers, trouble driving, trouble sleeping, stress, constricted affect, and rigid thought processing.  Her GAF score was 50.  Similarly, treatment records dated in 2012 reflect the Veteran continued to have a diagnosis of major depression and PTSD, and her reported symptoms were: continued stress about school and work responsibilities, irregular sleep, continued nightmares, difficulty getting up in the morning, and feeling tired and uninterested in doing anything on her free time.  Her GAF score at that time was 65.  

Treatment records dated February 2013 to March 2014 reflect a continued diagnosis of major depression and PTSD.  The Veteran's symptoms were depression; feeling overwhelmed and stressed at work; having problems with co-workers; being resentful of health problems and concerned about her son who lives with her now and has health needs; fear that her ex-husband is after her, including nightmares that he will file a police report claiming she kidnapped her son; limited motivation; feeling tired and uninterested in going to work or doing anything on her free time; not performing as she would like to; and frustration.  Her GAF score was 60. 

Treatment records dated October 2015 to March 2016 reflect a continuing diagnosis of major depression and PTSD.  The Veteran described her symptoms as feeling markedly anxious and depressed; extremely distressed over being criticized at work; being tearful and upset; experiencing nightmares and an exaggerated startle response; and displaying hypervigilance, irritability, marked avoidance behavior, sleep disturbances, and feelings of detachment and worthlessness.  Of particular note is an October 22, 2015, medical record which notes the Veteran had fleeting thoughts of suicide.  Reportedly, the onset of these symptoms began in 2009 after a break-up with her ex-boyfriend, and then worsened in 2013 after her son moved out of the home.  The Veteran was advised of the absolute need to obtain psychotherapy and was advised she could "walk-in" until follow-up was obtained at the VA Mental Health Clinic.  No GAF was noted in these records.

Treatment records dated March 2016 to September 2016 reflect the Veteran continued to have a diagnosis of major depression and PTSD.  These records note the Veteran moved to get away from a hostile work environment and hoped that the moving and being in a new environment would help her mood.  The Veteran's reported symptoms were feeling overwhelmed by multiple stressors including moving, financial problems, interpersonal problems with work colleagues, and adjusting to a new environment and job; depressed mood; poor sleep; nightmares; flashbacks; intrusive memories; irritability; anger; and feeling detached from people.  No GAF score was noted.  

In addition to the medical evidence noted above, lay evidence is also of record.  In December 2007, the Veteran and her fiancé at the time testified at a Travel Board hearing.  The Veteran testified that her depression happens on and off on a daily basis.  She stated further that her mental health issues affected her ability to perform at work as she had problems getting along with people; she did not speak to anybody; and she stayed mostly to herself.  The Veteran's fiancé testified that the Veteran was always at home; seemed distant a lot; did not talk about her issues; sometimes talked to herself; cried herself to sleep at least 3 or 4 times a week; and after getting home from work, she would take a shower then sit down and just space out.  The fiancé added that ever since the Veteran lost her job as a certified nursing assistant, she had not been the same.  

Upon review of the record, the Board finds that the Veteran's symptoms are substantially similar to those enumerated in the 70 percent rating-i.e. occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although the Veteran has symptoms that also fell within the 50 percent rating, as aforementioned, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Here, the higher evaluation most nearly approximates the Veteran's symptomatology and total disability picture. 

Specifically, for this initial period under consideration, the medical evidence of record reflects that the Veteran's major depression and PTSD was manifested by symptoms such as the following: depressed mood, feelings of detachment, dysphoria, and lack of motivation or interest in activities; hypervigilance and an exaggerated startle response; anxiety; anger and irritability; chronic sleep disturbances, including nightmares; impaired concentration and focus; and social isolation and avoidance behaviors. However, mental status examinations consistently found the Veteran to be alert and oriented to time, place, and person; her speech and thought processes were normal; and her judgment and insight have consistently been found adequate. Collectively, these symptoms are of the type and extent, frequency, and/or severity that are indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood. Thus, the Board finds that the evidence indicates that the Veteran's major depression and PTSD initially resulted in a level of occupational and social impairment which more closely approximates a 70 percent disability rating for the initial rating period from November 5, 2005, to October 2, 2016.
 
Further, upon consideration of the GAF scores assigned to the Veteran over the years prior to October 12, 2016, the Board finds that 5 GAF scores fell in the serious range (50, 47, 50, 48, and 50); 3 scores fell in the moderate range (55, 57, and 60), and only 1 score fell in the mild range (65).  As such, the Board finds that the GAF scores also support a 70 percent rating prior to October 12, 2016. 

After October 12, 2016

A VA examination was conducted in October 2016.  At that time, the examiner found that the Veteran had displayed the following symptoms: depressed mood, reduced interest and pleasure in many activities, significant fluctuations in appetite, sleep disruption, irritability, fatigue, feelings of worthlessness, problems with concentration, anxious mood, crying spells, and significant impairment in social and occupational functioning.  When specifically asked about the Veteran's level of occupational and social impairment, the examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  This level of symptomatology falls squarely within the 70 percent rating. 

Taken as a whole, the medical and lay evidence in the record prior to October 12, 2016, and the evidence thereafter makes clear that the Veteran's symptoms have been similar in severity, frequency, and duration throughout the entire period at issue.  See Vasquez-Claudio v Shineski, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Common symptoms are documented in almost each record cited above - namely that the Veteran suffered with chronic major depression; suffered with PTSD; had difficulty in her relationships with her son, her ex-husband, and her fiancé; had difficulty at various different jobs with co-workers and supervisors; and was prescribed medication for her mental health disability. Based upon the October 2016 VA examination, the Board finds that the Veteran's symptoms are substantially similar to those enumerated in the 70 percent rating.  In addition, as discussed above, the Board finds that the Veteran's symptoms after October 12, 2016 were consistent with the Veteran's symptoms before October 12, 2016, and is thus herein assigning a 70 percent rating for the entire period at issue.

However, the Board finds that a rating of 100 percent is not appropriate in this case at any point during the appeal period. This is so because the record does not reflect a time when the Veteran exhibited symptoms within the 100 percent rating criteria such as gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Thus, a 100 percent rating is not warranted for this Veteran's major depression and PTSD at any point during the appeal period.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule. Additionally, the Board finds that at no pertinent point has the Veteran's major depression and PTSD been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extraschedular rating is appropriate. Thun v. Peake, 22 Vet. App. 111, 115 (2008). The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 1996). See also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). See 38 C.F.R. § 3.321(b)(1). If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. See Thun, supra.

Here, the Board finds that the applicable rating criteria for major depression and PTSD reasonably describe the Veteran's disability levels and symptomatology throughout the course of the appeal and provide for additional or more severe symptoms than currently shown by the evidence. The Board also notes that it has considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria. See Mauerhan, 16 Vet. App. 436. The Board further acknowledges that the Veteran's major depression and PTSD has impacted her ability to work but notes that such is contemplated in the rating criteria, which consider the effects of symptomatology on both occupational and social functioning. In short, the Veteran's disability picture for each period under consideration is contemplated by the rating schedule, and the assigned schedular ratings are, therefore, adequate. See Thun, 22 Vet. App. at 115.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, neither the Veteran nor her representative has alleged that her service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology. The Board, therefore, has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial disability rating of 70 percent for major depression and PTSD from November 5, 2005, to October 12, 2016, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A disability rating in excess of 70 percent for major depression and PTSD from October 12, 2016, is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


